DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.
Applicant’s election without traverse of claims 5-12 in the reply filed on 06/06/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al (IT 1177064 B).
Claim 5 is directed to the composition comprising water and emulsified poultry substrate wherein emulsified poultry substrate is “composed of poultry meat, the emulsified poultry substrate ranging from about 2 to 5% of the weight of the poultry bird being treated”. The presence of one or more components selected from the group consisting of salt, salt water, flavorings, and ice is optional. The limitation in preamble of a “brine for treating a whole poultry by injection of the brine into the whole poultry” is directed to the intended use of a composition. It is noted that the instant claims are not directed to the method of use of such composition or to the method of poultry treatment. Therefore claims 5-12 are rejected as follows.
Varga et al discloses a natural protein emulsion for application to a meat product. In regard to the natural protein emulsion, Varga et al discloses:
The albumin emulsion natural is prepared from separate poultry meat, i.e. from pasta of meat obtained by separating the small pieces of meat that you always have and that are scarcely usable, with addition fat, water, tanning (pickling) salt and possibly other proteins, such as soy protein. These components are homogenized in a homogenizer equipped with a stirrer for a few minutes. The emulsion it is used in a quantity of about 10%, referred to the weight of the tanned meat (Google translation of paragraph 2 on page 6).



In the Example on page 7, Varga et al discloses:
The albumin emulsion had been prepared by 2 kg of meat paste, 1 kg of seal fat, 4.6 kg of water, 1.20 kg of tanning salt and 1 kg of soy protein (purine protein 500E) (Google translation of the Example on page 7).

Hence Varga et al discloses a composition comprising water and emulsified (homogenized) poultry substrate. In exemplary embodiment, the brine composition is at 10% of the weight of the poultry meat being treated. Varga et al further discloses additional ingredients such as fat, salt and soy protein. The concentration of poultry substrate (meat paste ) in the brine composition is (2/(2+1+4.6+1.2+1))*100=(2/9.8)*100=20.4%. Hence, the concentration of poultry substrate (meat paste) to the weight of poultry being treated is 2.04%.This concentration lies inside the claimed range.
In regard to claim 10, it is noted that water comprises 47% of the brine composition.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 6 and 7, it is noted that one of ordinary skill in the art would have been motivated to employ any type of poultry meat depending on availability.
In regard to claim 8, “separate poultry meat, i.e. from pasta of meat obtained by separating the small pieces of meat that you always have and that are scarcely usable”. The pieces of chicken meat that are “scarcely usable” include fat and might further include skin. In any case, since Varga discloses inclusion of fat and additional protein in the poultry substrate with further homogenizing of the substrate, one of ordinary skill in the art would have been motivated to employ pieces of meat that still contained attached fat and skin to produce poultry substrate. One of ordinary skill in the art would have been motivated to avoid additional operation of removal of skin and fat from “scarcely usable”.
Claim 9 is directed to the method of injecting. The specific temperature during injecting would depend on the conditions of injecting method.
Claims 11 and 12 are directed to the optional limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takano (JP 2011224012 A) discloses injecting a meat product with a composition comprising animal fats, emulsified meat, emulsifiers such as glycerin fatty acid esters, vitamins, nutritional supplements, calcium, seasonings, thickeners, gelatins, seasonings, pickles, calcium, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791